        CASE 0:18-cr-00175-WMW-DTS Doc. 79 Filed 04/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                               Case No. 18-cr-0175 (WMW/DTS)

                                 Plaintiff,
                                                   FINAL ORDER OF FORFEITURE
        v.

 Damien James McDonald,

                                 Defendant.


       WHEREAS, on May 28, 2020, this Court entered an Amended Preliminary Order

of Forfeiture forfeiting certain property to Plaintiff United States of America pursuant to

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c);

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government internet site (www.forfeiture.gov), beginning

on May 30, 2020, providing notice of the government’s intention to dispose of the property

in accordance with law, and of the right of third parties to petition the Court within 60 days

of the first date of posting for a hearing to adjudicate the validity of their alleged legal

interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s motion for a final order of forfeiture,

(Dkt. 77), is GRANTED.
        CASE 0:18-cr-00175-WMW-DTS Doc. 79 Filed 04/19/21 Page 2 of 2




      2.     All right, title and interest in the $4,506 in United States Currency (the

Property) are hereby forfeited to and vested in the United States pursuant to 18 U.S.C. §

981(a)(1)(C) and 28 U.S.C. § 2461(c).

      3.     The United States shall dispose of the Property in accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 19, 2021                                 s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
